          Case 1:16-cr-00371-PKC Document 824 Filed 11/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :
                     -against-                                 :    Docket No. 16-cr-371 (PKC)
                                                               :
JASON GALANIS, et al.,                                         :
                                                               :
                                 Defendants.                   :
-------------------------------------------------------------- X


                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that the defendant, Jason Galanis, through undersigned

counsel, respectfully moves this Court to vacate his conviction “in the interests of justice,”

pursuant to Federal Rule of Criminal Procedure 33(a). Vacatur of the conviction is necessary to

permit Mr. Galanis to plead guilty to a “joint” plea agreement, originally offered to Mr. Galanis

by the government on July 19, 2016, that would dispose of the charges both in the above-

captioned matter (the “Wakpamni” matter) as well as in case number 15-cr-643 (the “Gerova”

matter), which is also pending before Your Honor. The government has indicated that it

consents to the relief sought in the instant motion.



Date: November 15, 2019                                       /s/ Christopher Madiou
                                                             Christopher Madiou, Esq.
                                                             233 Broadway, Suite 2208
                                                             New York, New York 10279
                                                             (917) 408-6484

                                                             Daniel S. Nooter, Esq.
                                                             1380 Monroe Street, N.W., #427
                                                             Washington, D.C. 20010
                                                             (202) 215-0512

                                                             Attorneys for Jason Galanis
